776 N.W.2d 895 (2010)
Rodney HOOVER and Maxine Hoover, Conservators of the Estate of Michael Hoover, a Developmentally Disabled Person, Plaintiffs-Appellants,
v.
MICHIGAN MUTUAL INSURANCE COMPANY, a/k/a Amerisure, Defendant-Appellee.
Docket No. 138018. COA No. 278237.
Supreme Court of Michigan.
January 15, 2010.


*896 Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.